                Case 2:19-cv-00445-RSL Document 41 Filed 07/16/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      DANIELLE LLERA,
                                                               NO. C19-0445RSL
 9
                           Plaintiff,

10
                     v.                                        ORDER GRANTING
                                                               DEFENDANT’S MOTION FOR
11
      TECH MAHINDRA (AMERICAS) INC.,                           PROTECTIVE ORDER

12
                           Defendant.

13
            This matter comes before the Court on “Tech Mahindra (Americas) Inc.’s Motion for
14
     Protective Order.” Dkt. # 34. Having reviewed the memoranda, declarations, and exhibits
15

16   submitted by the parties,1 the Court finds that a protective order is appropriate. The four

17   categories of documents specified in the proposed protective order (Dkt. # 34-2 at 2) are the type
18   of confidential, non-public business information that is regularly afforded protection in this
19
     district. See, e.g., Hill v. Xerox Corp., No. C12-0717JCC (W.D. Wash. Mar. 27, 2014) (Dkt.
20
     # 112) (finding that documents containing significant detail about employee compensation plans
21
     are sources of business information that could be used to harm defendant’s competitive standing,
22

23   justifying a protective order). The fact that plaintiff’s claims rely on a comparison between her

24   compensation and that of other employees does not make the sales commission plans pursuant to
25
            1
26         This matter can be decided on the papers submitted. Defendant’s request for oral argument is
     DENIED.
27
     ORDER GRANTING DEFENDANT’S
28   MOTION FOR PROTECTIVE ORDER - 1
              Case 2:19-cv-00445-RSL Document 41 Filed 07/16/20 Page 2 of 2



 1   which the compensations were calculated or the payroll information of her co-workers public or
 2   reduce the likelihood that its disclosure could harm defendant’s competitive standing. If plaintiff
 3
     believes that defendant has designated documents improperly, the protective order provides a
 4
     process through which she can challenge the designations.
 5

 6

 7          The Court will enter the protective order proposed by defendant: designations made prior
 8   to entry of the Order are retroactively covered by the order.
 9

10          Dated this 16th day of July, 2020.

11                                               A
                                                 Robert S. Lasnik
12                                               United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING DEFENDANT’S
28   MOTION FOR PROTECTIVE ORDER - 2
